Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 USC 112(b) because: Claims 7 and 14 line 2 recites “drive the end effector..…from current position”. And line 4 recites “determine the current position of the end effector in the object coordinate system”. It is unclear if the current position in line 4 is same as current position in line 2, or position that end effector is currently at i.e. final position. Because the end effector has been moved from current position, it is not truly “the current position” of the end effector. 
Examiner interprets the current position in both lines to be same. Examiner’s interpretation of claim is: End effector is moved from point A to point B by transforming coordinates of A to B in robot coordinate system. And based on the transformation, coordinates of point A are determined in object coordinate system.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Battenberg (US 20200271627) in view of Gu (US 20180126557).
For claim 1, Battenberg teaches: A device for determining error in a robotic manipulator-to-camera calibration (Abstract, disclosing method and arrangement for testing and/or correction of a weld of a test object, including alignment of an ultrasonic probe guided by a robot on a target position of the weld, determination of the actual position of the weld by means of an optical sensor. Testing is determining an error and correction is correcting that error. [0022], disclosing calibration body/bodies together with the test object or with the one or more parts of the test object are measured by means of a camera or 3D scanner, and that the position of the test object is transformed into the coordinate system of the robot. Therefore robot is primarily controller based on object detected by a camera or 3D scanner), the device comprising;

at least one processor ([0073], disclosing robot control (controller) to align a probe. Robot control is a processor);

a memory coupled with the processor, storing processor-executable instructions ([0026], disclosing 2D position of the weld is determined by means of image processing. Required corrections are transmitted to the robot control (controller) in order to align the measuring probe centrally above the weld. [0020], disclosing movement of the robot is calibrated into the coordinate system of the test object, taking into account the CAD data of the test object. Although memory coupled with processor is not explicitly disclosed, robot controller, image processing, transmittal to correction to robot controller) and calibrating movement of robot requires a program to be executed in processor and that program will necessarily be stored in memory couple to processor), which on execution causing the processor to:

detect a three-dimensional (3D) test object using at least one camera coupled to a robotic manipulator ([0021-0022], disclosing calibration can be achieved by means of one or more 2D images of a camera or 3D point cloud(s) of a 3D scanner. And position of the test object is transformed into the coordinate system of the robot with incorporation of CAD data of the test object by means of 2D images of the camera. Therefore test object is detected using camera)

receive a Computer-Aided Design (CAD) model defining the 3D test object in an object coordinate system and one or more pre-defined contact points on the CAD model ([0020], disclosing movement of the robot is calibrated into the coordinate system of the test object, taking into account the CAD data of the test object. [0023], disclosing ultrasonic probe is aligned on the target position of the weld on the basis of CAD data of the weld);

map the one or more pre-defined contact points from the CAD model to one or more test points on the 3D test object ([0020], disclosing movement of the robot is calibrated into the coordinate system of the test object, taking into account the CAD data of the test object. [0023], disclosing ultrasonic probe is aligned on the target position of the weld on the basis of CAD data of the weld, target position is pre-defined contact point. As movement of robot is calibrated by taking into account the CAD data of the test object, pre-defined point is necessarily mapped test point on the test object);

estimate one or more arm poses for the robotic manipulator to reach the one or more test points on the 3D test object based on a current robotic manipulator-to-camera calibration ([0106], disclosing target position, the probe 128, i.e. the member of the robot 100 holding the probe arrangement 104 or its arms, is moved on the basis of the image taken by the camera 130 and of the image processing by means of the software processing this data, in order to then place the ultrasonic probe. Pose of arm will be estimated prior to moving the robot);

drive an end effector of the robotic manipulator towards the one or more test points on the 3D test object based on the one or more estimated arm poses ([0106], disclosing target position, the probe 128, i.e. the member of the robot 100 holding the probe arrangement 104 or its arms, is moved on the basis of the image taken by the camera 130 and of the image processing by means of the software processing this data, in order to then place the ultrasonic probe);

determine in the current robotic manipulator-to-camera calibration, an error in at least one of a x-axis, a y-axis, a z-axis, roll, pitch or yaw based on the current position of the end effector relative to the one or more test points on the 3D test object ([0072], disclosing  actual position of a weld can be determined by means of the optical sensor 22, in particular in the form of the camera, in order to then align the ultrasonic measuring probe 16 on the actual position and place it on the weld. [0080], disclosing measurement results, differences determined between actual and target positions of the welds or spot welds, can be filed in a client database and/or in a CAD model containing the target positions of the welds)

Battenberg teaches of measuring difference between current position and test point ([0080], disclosing measurement results, differences determined between actual and target positions of the welds or spot welds), but does not disclose that feedback directly comes from test object. Therefore Battenberg does not teach: detect a three-dimensional (3D) test object using at least one camera coupled to a robotic manipulator wherein the 3D test object is embedded with at least one of at least one touch sensor and at least one pressure sensor;
Battenberg also does not teach: record contact of the end effector on the 3D test object based on a feedback from the 3D test object, wherein recording the contact further comprises determining current position of the end effector in the object coordinate system.

Gu teaches of manipulator to camera calibration ([0012], disclosing calculating a relation between the industrial robot coordinate system and the camera coordinate system based the relation between the camera coordinate system and the touchscreen coordinate system and the relation between the touchscreen coordinate system and the industrial robot coordinate system. And [0013], disclosing calculating deviation information between the positions of target points and the positions of the touch points; and tuning the industrial robot based on the deviation information) comprising: detect a three-dimensional (3D) test object using at least one camera coupled to a robotic manipulator (figure 1-2 and [0030], disclosing touchscreen 11 is an electronic visual display with touchscreen controller 110 that can read and record a touch position respect to touchscreen coordinate system x.sub.t, y.sub.t, z.sub.t by a stylus. Touchscreen 11 with controller 110 is a three-dimensional test object. [0012], disclosing displaying a pattern on the touchscreen; (k) determining a position for a point on the image in the touchscreen coordinate system; (l) photographing an image of the pattern; (m) determining a position for the point on the image in the camera coordinate system. [0066] and figure 9, disclosing camera photographs its image, block 92. In block 93, the camera controller determines the position of the point on the image in the camera coordinate system by known image recognition algorithm), wherein the 3D test object is embedded with at least one of at least one touch sensor ([0030], disclosing touchscreen 11 is an electronic visual display with touchscreen controller 110 that can read and record a touch position respect to touchscreen coordinate system x.sub.t, y.sub.t, z.sub.t by a stylus. The stylus can be electro-magnetic-based, ultrasonic-based, and mechanical-based) and at least one pressure sensor

record contact of the end effector on the 3D test object based on a feedback from the 3D test object, wherein recording the contact further comprises determining current position of the end effector in the object coordinate system ([0013], disclosing recording the positions of the touch points in the touchscreen coordinate system, calculating deviation information between the positions of target points and the positions of the touch points, and tuning the industrial robot based on the deviation information. Abstract, disclosing recording a position of the touch point on the touchscreen in the touchscreen coordinate system. [0008], disclosing recording a position of the stylus of the end effector in the industrial robot coordinate system when it touches the point of the touchscreen; (c) recording a position of the touch point on the touchscreen in the touchscreen coordinate system); and

Although, already taught by Battenberg, Gu also teaches: determine in the current robotic manipulator-to-camera calibration, an error in at least one of a x-axis, a y-axis, a z-axis, roll, pitch or yaw based on the current position of the end effector relative to the one or more test points on the 3D test object ([0072], disclosing  actual position of a weld can be determined by means of the optical sensor 22, in particular in the form of the camera, in order to then align the ultrasonic measuring probe 16 on the actual position and place it on the weld. [0080], disclosing measurement results, differences determined between actual and target positions of the welds or spot welds, can be filed in a client database and/or in a CAD model containing the target positions of the welds).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Battenberg to wherein the 3D test object is embedded with at least one of at least one touch sensor and at least one pressure sensor,  record contact of the end effector on the 3D test object based on a feedback from the 3D test object, wherein recording the contact further comprises determining current position of the end effector in the object coordinate system as taught by Gu to accurately tune the robot (see Gu [0013]).
Claims 8 and 15 recite same limitations as of claim 1, hence are rejected under same basis.

For claim 2, modified Battenberg teaches: The device of claim 1, 

Battenberg further teaches: wherein the one or more arm poses are estimated based on a transformation matrix, wherein the transformation matrix comprises a translational and rotational mapping between a camera coordinate system and a robotic coordinate system ([0021-0022], disclosing calibration can be achieved by means of one or more 2D images of a camera or 3D point cloud(s) of a 3D scanner. And position of the test object is transformed into the coordinate system of the robot with incorporation of CAD data of the test object by means of 2D images of the camera. Therefore test object is detected using camera and its position is transformed to robotic coordinate system).

Although position of test object is transformed into robotic coordinate system, and transformation is performed after image captured by camera, Battenberg does not explicitly teach mapping between a camera coordinate system and a robotic coordinate system.
Therefore, in the alternative Gu teaches: wherein the one or more arm poses are estimated based on a transformation matrix, wherein the transformation matrix comprises a translational and rotational mapping between a camera coordinate system and a robotic coordinate system ([0012], disclosing a method for calibrating a camera coordinate system of a camera with an industrial robot system of an industrial robot. And determining a position for the point on the image in the camera coordinate system; repeating steps of (j), (k), (l) and (m) for the pattern rotated on the touchscreen at least once; calculating a relation between the camera coordinate system and the touchscreen coordinate system by means of image recognition based on the at least two photographed images; calculating a relation between the industrial robot coordinate system and the camera coordinate system based the relation between the camera coordinate system and the touchscreen coordinate system and the relation between the touchscreen coordinate system and the industrial robot coordinate system).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Battenberg to wherein the one or more arm poses are estimated based on a transformation matrix, wherein the transformation matrix comprises a translational and rotational mapping between a camera coordinate system and a robotic coordinate system as taught by Gu to accurately control movement of robot to points identified by camera.
Claims 9 and 16 recite same limitations as of claim 2, hence are rejected under same basis.

For claim 4, modified Battenberg teaches: The device of claim 1, wherein recording the contact further comprises recording the contact of the end effector at one or more points other than the one or more test points on the 3D test object, prior to completion of the one or more estimated arm poses by the robotic manipulator ([0076-0077] and figure 2, disclosing target positions 28, 30, 32 and actual positions 34, 36 and 38).
Claims 11 and 18 recite same limitations as of claim 4, hence are rejected under same basis.

For claim 5, modified Battenberg teaches: The device of claim 4, 

Battenberg does not teach: wherein upon detecting the contact by the end effector at one or more points other than the one or more test points, further causes the processor to determine the error by determining transformation between current position of the end effector and estimated position of the end effector based on the one or more arm poses, in the robotic coordinate system, and determining the current position of the end effector in the object coordinate system based on the transformation.

Gu teaches: wherein upon detecting the contact by the end effector at one or more points other than the one or more test points, further causes the processor to determine the error by determining transformation between current position of the end effector and estimated position of the end effector based on the one or more arm poses, in the robotic coordinate system and determining the current position of the end effector in the object coordinate system based on the transformation (figure 1-2 and [0030], disclosing touchscreen 11 is an electronic visual display with touchscreen controller 110 that can read and record a touch position respect to touchscreen coordinate system x.sub.t, y.sub.t, z.sub.t by a stylus. [0008], disclosing recording a position of the stylus of the end effector in the industrial robot coordinate system when it touches the point of the touchscreen; (c) recording a position of the touch point on the touchscreen in the touchscreen coordinate system).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Battenberg to wherein upon detecting the contact by the end effector at one or more points other than the one or more test points, further causes the processor to determine the error by determining transformation between current position of the end effector and estimated position of the end effector based on the one or more arm poses, in the robotic coordinate system and determining the current position of the end effector in the object coordinate system based on the transformation as taught by Gu to achieve absolute accuracy calibration, hand-eye calibration and path generation and tuning (see Gu [0009]).
Claims 12 and 19 recite same limitation as of claim 5, hence are rejected under same basis.

For claim 6, modified Battenberg teaches: The device of claim 1, wherein determining the error in the current robotic manipulator- to-camera calibration further comprises determining an absence of contact of the end effector on the 3D test object, after the completion of the one or more estimated arm poses by the robotic manipulator (As explained in claim 1, Gu in [0030] discloses stylus can be electro-magnetic-based, ultrasonic-based, and mechanical-based. And as Battenberg teaches in [0077] about multiple test points, test object of modified Battenberg will detect when a contact with touchscreen is made and furthermore detect absence of contact)
Claims 13 and 20 recite same limitation as of claim 6, hence are rejected under same basis.

For claim 7, modified Battenberg teaches: 7. The device of claim 6, upon determining the absence of contact of the end effector on the 3D test object, further cause the processor to incrementally drive the end effector of the robotic manipulator in at least one of the x-axis, y-axis or z-axis from current position to make a contact with the 3D test object (As explained in claim 1, Gu in [0030] discloses stylus can be electro-magnetic-based, ultrasonic-based, and mechanical-based. And as Battenberg teaches in [0077] about multiple test points, test object of modified Battenberg will detect when a contact with touchscreen is made and furthermore detect absence of contact. And manipulator is necessarily moved to next position) determine a transformation between the current position of the end effector and final position of the end effector, in the robotic coordinate system ([0077], disclosing multiple test points, robotic manipulator is moved from first position to next i.e. current position and next position. Commands to move robot are necessarily generated in robot coordinate system because robot operates in this coordinate system, and transformation is necessary to generate commands to cause robot to move from current position to final position)

Battenberg does not explicitly teach: determine the current position of the end effector in the object coordinate system based on the transformation.

Gu teaches: determine the current position of the end effector in the object coordinate system based on the transformation ([0033], disclosing Picking one of the positions P.sub.t1, P.sub.t2, P.sub.t3 of the touch point as the origin, for example P.sub.t1, the touchscreen panel with respect to the industrial robot coordinate system x.sub.r, y.sub.r, z.sub.r is determined. Since the positions P.sub.t1, P.sub.t2, P.sub.t3 of the touch point are known, a relation between the industrial robot coordinate system and the touchscreen coordinate system can be determined by translating the origin. Robot in robot coordinate system translates its current position at origin to achieve transformation for next position i.e. final position. And as origin is translated to determine relationship between robot coordinate system and touchscreen coordinate system, and robot moved by translating its current position (at origin) to final position, position of robot in touchscreen coordinate system is also determined based on the relation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Battenberg to determine the current position of the end effector in the object coordinate system based on the transformation as taught by Gu to add more resolution about position of robot to accurately perform tuning of robot.
Claim 14 recites same limitation as of claim 7, hence is rejected under same basis.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Battenberg (US 20200271627) in view of Gu (US 20180126557) and Namiki (US 20180194008).

For claim 3, modified Battenberg teaches: The device of claim 1, 

Battenberg does not explicitly teach: wherein determining the error in the current robotic manipulator- to-camera calibration further comprises computing affine transformation between the current position of the end effector and target position of the one or more test points on the 3D test object.

Namiki teaches of computing affine transformation for manipulator to camera calibration (Abstract, disclosing calibration for a camera and a visual sensor controller is a calibration device that associates a robot coordinate system at a robot and an image coordinate system at a camera by placing a target mark at the robot, moving the robot, and detecting the target mark at multiple points in a view of the camera. [0065], disclosing affine transformation to compensate for angle between optical axis of camera and plane on which the target mark is).

As every single point of 3D test object cannot be on optical axis of the camera, it would have
Been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Battenberg to wherein determining the error in the current robotic manipulator- to-camera calibration further comprises computing affine transformation between the current position of the end effector and target position of the one or more test points on the 3D test object as taught by Namiki to account for tilt of test points from optical axis.
Claims 10 and 17 recite same limitations as of claim 3, hence are rejected under same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Habibi (US-8095237) teaches of performing robot-eye calibration, and determining transformation between robot coordinate system and teaching object coordinate system: See column 1 ‘Summary of Invention’ and figure 3.
Shamimamura teaches of calibrating robot camera with manipulator and determining transformation between coordinate values of the camera coordinate system and coordinate values of the robot coordinate system: See [0040-0043].
Zhang (US 20130147944) teaches of calculating camera robot calibration model using CAD models: [0025].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664